 

Execution Version

 

ProPhase Labs, Inc. 

12% Secured Promissory Note – Series A

and Warrant

 

SUBSCRIPTION AGREEMENT

 

1. SUBSCRIPTION

 

The undersigned subscriber hereby subscribes for a One Million Dollar
($1,000,000) 12% Secured Promissory Note – Series A due June 15, 2017 (the
“Note”), together with the Warrant acquired simultaneously therewith (the
“Warrant”), from ProPhase Labs, Inc. (the “Company”), a Delaware corporation
having its principal place of business at 621 N. Shady Retreat Road, Doylestown
PA 18901. The undersigned understands the Note is one of a series of 12% Secured
Promissory Notes- Series A in the aggregate amount of up to $3,000,000 and that
this subscription may be accepted or rejected in whole or in part by the Company
in its sole discretion. The Warrant is exercisable for shares of the Company’s
common stock, par value $0.0005 per share (the “Common Stock”). The number of
shares issuable upon exercise of the Warrant are collectively referred to herein
as “Warrant Shares”. The Note, the Warrant and the Warrant Shares are sometimes
collectively referred to herein as the “Securities”. This subscription is and
shall be irrevocable (after passage of any right of rescission required by
applicable state law) unless the Company for any reason rejects this
subscription. Unless otherwise defined herein, all capitalized terms used herein
have the respective meanings given to such terms in the Note, the Warrant or the
Security Agreement granted in favor of all Series A Note holders simultaneously
with the issuance of the Note.

 

2. REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

 

The undersigned subscriber hereby represents and warrants to the Company that
the following statements are true and correct as of the date hereof:

 

(a) The undersigned is an accredited investor within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”). The undersigned is an accredited investor because he, she or
it is (please check each applicable category):

 

  [  ]   i) a bank is defined in Section 3(a)(2) of the 1933 Act;            
[  ]    ii) a savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the 1933 Act, whether acting in its individual or
fiduciary capacity;             [  ]   iii) a broker or dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934, as amended;      
      [  ]   iv) an insurance company as defined in Section 2(13) of the 1933
Act;             [  ]    v) an investment company registered under the
Investment Company Act of 1940, as amended (the “1940 Act”);

 

 

   

 

  [  ]    vi) a business development company, as defined in Section 2(a)(48) of
the 1940 Act;             [  ]   vii) a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958;             [  ]   viii) any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000;          
  [  ]   ix) any employee benefits plan within the meaning of the Employee
Retirement Income Security Act of 1974 if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with the investment decisions made
solely by persons that are accredited investors;             [  ]    x) a
private business development company, as defined in section 202(a)(22) of the
Advisers Act;             [  ]    xi) an organization described in Section
501(c)(3) of the Internal Revenue Code of 1986 (the “Code”), not formed for the
specific purpose of acquiring a Unit, and which has total assets in excess of
$5,000,000;             [  ]    xii) a corporation, a Massachusetts or similar
business trust, or a partnership, which entity was not formed for the specific
purpose of acquiring a Unit, and which has total assets in excess of $5,000,000;
            [X]   xiii) a natural person whose individual net worth, or net
worth together with that person’s spouse, exceeds $1,000,000 (excluding from the
calculation the value of the undersigned’s primary residence but including any
indebtedness secured by that residence that is in excess of that residence’s
value);             [X]   xiv) a natural person who had an individual income in
excess of $200,000 in each of the two most recent years or joint income with
that person’s spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;  
          [  ]   xv) a trust with assets in excess of $5,000,000, not formed for
the specific purpose of acquiring a Unit, whose purchase of the Note and Warrant
is directed by a sophisticated person as described in Rule 506(b)(2)(ii) under
the 1933 Act;             [  ]   xvi) any director, executive officer, or
principal of the Company; and/or             [  ]    xvii) any entity each of
the equity owners of which satisfies one or more of the above conditions (i.e.,
are “accredited investors”).

 

 

   

 

(b) The undersigned has evaluated carefully the undersigned’s financial
resources and investment position and the risks associated with this investment,
and is able to bear the substantial economic risks of the undersigned’s
investment in the Securities for an indefinite period of time, can afford to
hold the Note until maturity, and can afford a complete loss of the
undersigned’s investment in the Securities.

 

(c) The undersigned either has such knowledge and experience in financial, tax
and business matters or has received professional guidance with respect to this
investment, and is either alone, or with those providing such guidance, capable
of evaluating the merits and risks of an investment in the Securities and to
make an informed investment decision with respect thereto.

 

(d) The undersigned has been given the opportunity (i) to obtain information and
to examine all documents relating to the Note and Warrant, the Company and its
business, (ii) to ask questions of, and to receive answers from, the management
of the Company concerning the Company, the Company’s business, and the terms and
conditions of this investment, and (iii) to obtain any additional information,
to the extent the Company possesses such information or could acquire such
information without unreasonable effort or expense, necessary to verify the
accuracy of any information previously furnished. All such questions have been
answered to the undersigned’s full satisfaction, and the undersigned has not
relied on oral representations or oral information furnished to the undersigned
in connection with the purchase of the Securities which were in any way
inconsistent with the Company’s filings with the Securities Exchange Commission
(“SEC Filings”).

 

(e) The undersigned has had an opportunity to read and understand the provisions
of this Subscription Agreement, to consult with the undersigned’s adviser(s) or
counsel regarding the operation and consequences of those provisions and has
considered the effect of those provisions on the undersigned.

 

(f) No representations have been made to the undersigned concerning projected
results, expected yields or any other prospective information concerning
operation of the Company other than those contained in the SEC Filings and
accompanying exhibits.

 

(g) The undersigned is acquiring the Securities for the undersigned’s own
account or for the undersigned’s own account as fiduciary of either an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) for investment and not with a view to or for
resale, in connection with public offering or distribution of the Securities and
without any present intention to sell the Securities at any particular event or
circumstance. The undersigned has no agreement or other arrangement with any
person to sell, transfer or pledge all or any part of the Securities subscribed
for that would guarantee the undersigned any profit or protect against any loss
with respect to the Securities.

 

(h) The undersigned has no present obligation, indebtedness, or commitment, nor
is any circumstance in existence that will compel the undersigned to secure
funds by the sale of the Securities, nor is the undersigned a party to any plan
or undertaking that would require or contemplate that proceeds from the sale of
all or a part of the Securities be utilized in connection therewith. The
undersigned does not intend or anticipate that the undersigned will rely on this
investment as a source of income.

 

(i) The undersigned represents that the undersigned’s investment in the
Securities involves a high degree of risk. The undersigned takes full cognizance
of, and understands such risks and has obtained sufficient information to
evaluate the Company and the merits and risks of an investment in the
Securities.

 

 

   

 

(j) The undersigned, if a corporation, partnership, trust or other entity,
represents and warrants that it, or each of its equity owners, was not organized
for the specific purpose of acquiring the Securities and has other investments
or business activities or will make other investments or engage in other
business activities, unless the undersigned has indicated the contrary to the
Company and specified the number of beneficial owners thereof, and the Company
has consented in writing thereto. The undersigned, if an individual, represents
and warrants that the undersigned is not acquiring the Securities as a nominee,
trustee, agent, or representative for any other person, unless the undersigned
has indicated the contrary to the Company and specified the number of beneficial
owners thereof, and the Company has consented in writing thereto.

 

(k) None of the Securities offered under by this Subscription Agreement have
been registered under the Securities Act or the securities laws of certain
states and are being offered and sold in reliance on exemptions from the
registration requirements of the Securities Act and such laws. The Securities,
and any beneficial interest therein, are subject to restrictions on
transferability and resale and may not be transferred or resold, in whole or in
part, except as permitted under the Securities Act and such laws pursuant to
registration or exemption therefrom. The Securities have not been approved or
disapproved by the Securities and Exchange Commission (the “SEC”), any state
securities commission, or other regulatory authority, or have any of the
foregoing authorities passed on or endorsed the merits of the offering of the
Securities or the accuracy or adequacy of the SEC Filings with respect to such
offering. Any representation to the contrary is unlawful. The undersigned
understands that the Company is under no obligation to register the Securities
under the Securities Act. Each Subscriber must bear the economic risk of an
investment in the Securities, and the Securities may not be resold unless
subsequently registered under applicable securities laws or unless an exemption
from such registration is available.

 

(l) The undersigned confirms that the Securities were not offered to the
undersigned by any means of general solicitation or general advertising.

 

(m) The undersigned’s representations and warranties in this Section 2 are true
and correct as of the date hereof and shall survive such delivery.

 

(n) The undersigned is authorized and has full right and power to subscribe for
the Securities and to perform the undersigned’s obligations pursuant to the
provisions hereof, and the person signing this Subscription Agreement and any
other instrument executed and delivered herewith on behalf of the prospective
investor has been duly authorized by such entity and has full power and
authority to do so.

 

(o) If the undersigned is an employee benefit plan subject to ERISA, then the
undersigned acknowledges that the undersigned has been informed of and
understands the investment objectives and policies of, and the investment
strategies that may be pursued by, the Company and represents that the
undersigned’s investment in the Securities (i) is permissible under the
documents and instruments governing such plan, (ii) satisfies the
diversification requirements of section 404(a)(1)(C) of ERISA, (iii) is prudent
considering all the facts and circumstances, including the fact that there is
not expected to by any public market for the disposition of the Securities and
(iv) is not a “prohibited transaction” within the meaning of section 406 of
ERISA.

 

(p) The undersigned understands and acknowledges that any projections regarding
the business or finances of the Company contained in the SEC Filings or any
written materials received from the Company by the undersigned are based on
numerous assumptions relying on certain factors over which the Company has no
control, and accordingly these projections are not guaranteed or warranted and
no assurance can be given to the undersigned about the returns that may be
realized by an investment in the Securities. The undersigned acknowledges that
any reliance on any projections contained in the SEC Filings or such written
materials shall be solely at the undersigned’s risk and the undersigned is
expected to undertake its own due diligence, inspections, investigations and
assessments as to the feasibility of the business of the Company.

 

 

   

 

(q) The undersigned understands that the representations contained in this
Subscription Agreement are made for the purpose of qualifying the undersigned,
or the entity for which the undersigned is acting, as a suitable investor for
the purpose of establishing exemptions from the registration or qualification
provisions of the Securities Act and the securities laws of certain states for
the offering and sale of the Securities.

 

(r) The undersigned is either a citizen of the United States of America
(including an entity organized under the laws of any of the 50 states of the
United States) or taxed as a resident of the United States of America for
purposes of federal income tax.

 

(s) The undersigned represents and warrants that its investment was not directly
or indirectly derived from illegal activities, including any activities that
would violate United States Federal or State laws or any laws and regulations of
other countries.

 

(t) The undersigned acknowledges that United States Federal law, regulations and
Executive Orders administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) prohibit the Company from, among other things,
engaging in transactions with, and the provision of services to, persons on the
list of Specially Designated Nationals and Blocked Persons and foreign countries
and territories subject to U.S. sanctions administered by OFAC (together, the
“OFAC Maintained Sanctions”).

 

(u) The undersigned represents and warrants that neither the undersigned, nor
any person controlling, controlled by, or under common control with, the
undersigned, nor, to the best of the undersigned’s knowledge, any person having
a beneficial interest in the undersigned, or for whom the undersigned is acting
as agent or nominee in connection with this investment, (i) is a country,
territory, person or entity subject to an OFAC Maintained Sanction or (ii) is a
foreign shell bank as that term is defined by the U.S. Treasury Department.

 

(v) The undersigned represents and warrants that, if it is an entity designated
as a “financial institution” in the USA PATRIOT Act of 2001 (generally including
banks, trust companies, thrift institutions, agencies or branches of foreign
banks, investment bankers, broker-dealers, investment companies, insurance
companies, investment advisers, futures commission merchants, commodity trading
advisors, and commodity pool operators), it has implemented and enforces an
anti-money laundering program (“AMLP”) that is compliant with the USA PATRIOT
Act of 2001 and that its AMLP, at a minimum:

 

  ●  Maintains and enforces a customer identification program in accordance with
applicable regulatory requirements under Section 326 of the USA PATRIOT Act of
2001;         ● For each investor, client, customer, and principal, verifies and
documents its investor, client, customer or principal nor any person that
controls, is controlled by or is under common control with any investor, client,
customer or principal (1) is a country, territory, person or entity subject to
an OFAC Maintained Sanction, or (2) is a foreign shell bank as that term is
defined by the U.S. Treasury Department;

 

 

   

 

  ● Includes reasonable internal procedures and controls to detect and report
suspicious activities;         ● Designates a compliance officer for anti-money
laundering responsibilities;         ●  Provides on-going employee training with
respect to anti-money laundering policies and procedures; and         ● 
Includes an independent audit function to test its AMLP.

 

(w) The undersigned acknowledges and agrees that the Company, in complying with
anti-money laundering statutes, regulations and goals, may file voluntarily
and/or as required by law suspicious activity reports (“SARs”) or any other
information with governmental and law enforcement agencies that identify
transactions and activities that the Company or its agents reasonably determine
to be suspicious, or is otherwise required by law.

 

(x) The undersigned acknowledges that the Company is prohibited by law from
disclosing to third parties, including the undersigned, any filing or the
substance of any SAR.

 

(y) The undersigned confirms that all information and documentation provided to
the Company, including, but not limited to, all information regarding the
undersigned’s identity, business, investment objectives, and source of the funds
to be invested in the Company, is true and correct.

 

(z) The undersigned represents and warrants that he/she/it is [  ]/ is not [X]
(please check one) a senior foreign political figure, or an immediate family
member or close associate of a senior foreign political figure within the
meaning of the USA PATRIOT Act of 2001 and that the undersigned is [  ]/ is not
[X] (please check one) making an investment in the Company on behalf of such a
person.

 

(aa) The undersigned acknowledges that the Company may not accept any investment
from the undersigned if the undersigned cannot truthfully make the
representations set forth in any of the preceding subsections.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the undersigned subscriber that
the following statements are true and correct:

 

(a) Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation. The Company is duly qualified to do business, and is in good
standing in the states required due to (a) the ownership or lease of real or
personal property for use in the operation of the Company’s business or (b) the
nature of the business conducted by the Company except where failure to do so
would not have a material adverse effect on the Company. The Company has all
requisite power, right and authority to own, operate and lease its properties
and assets, to carry on its business as now conducted, to execute, deliver and
perform its obligations under this Subscription Agreement, the Note, the Warrant
and the security agreement executed in connection with the Note (collectively,
the “Transaction Documents”), and to carry out the transactions contemplated
hereby and thereby. All actions on the part of the Company and its officers and
directors necessary for the authorization, execution, delivery and performance
of the Transaction Documents, the consummation of the transactions contemplated
hereby and thereby, and the performance of all of the Company’s obligations
under Transaction Documents have been taken or will be taken prior to the
closing. Each of the Transaction Documents have been duly executed and delivered
by the Company, and each of the Transaction Documents constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).

 

 

   

 

(b) Issuance of Securities. The Securities to be issued to the undersigned
investor pursuant to this Subscription Agreement and the Warrant, as applicable,
when issued and delivered in accordance with the terms of this Subscription
Agreement and the Warrant, as applicable, will be duly and validly issued and
will be fully paid and non-assessable.

 

(c) Authorization; Enforcement. The execution, delivery and performance of the
Transaction Documents by the Company, and the consummation of the transactions
contemplated hereby and thereby, will not (a) constitute a violation (with or
without the giving of notice or lapse of time, or both) of any provision of any
law or any judgment, decree, order, regulation or rule of any court, agency or
other governmental authority applicable to the Company or any of its
Subsidiaries (as defined below), including, without limitation, the rules of the
Principal Market (defined below), (b) require any consent, approval or
authorization of, or declaration, filing or registration with, any person,
including, without limitation, any shareholder of the Company and/or the
Principal Market, (c) result in a default (with or without the giving of notice
or lapse of time, or both) under, acceleration or termination of, or the
creation in any party of the right to accelerate, terminate, modify or cancel,
any agreement, lease, note or other restriction, encumbrance, obligation or
liability to which the Company or any of its Subsidiaries is a party or by which
it is bound or to which any assets of the Company or any of its Subsidiaries are
subject, (d) result in the creation of any lien or encumbrance upon the assets
of the Company or any of its Subsidiaries, or upon any shares of Common Stock,
preferred stock or other securities of the Company or any of its Subsidiaries
except for liens in favor of the holders of the Notes created by the Security
Agreement, (e) conflict with or result in a breach of or constitute a default
under any provision of the certificate of incorporation or bylaws of the Company
or any of its Subsidiaries, or (f) invalidate or adversely affect any permit,
license, authorization or status used in the conduct of the business of the
Company and its Subsidiaries.

 

(d) SEC Filings. The Company is subject to, and in full compliance with, the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). The Company has made available to each
subscriber through the EDGAR system true and complete copies of the Company’s
filings for the prior two full fiscal years plus any interim period
(collectively, the “SEC Filings”). Since December 31, 2013, the SEC Filings,
when they were filed with the SEC (or, if any amendment with respect to any such
document was filed, when such amendment was filed), complied in all material
respects with the applicable requirements of the Exchange Act and the rules and
regulations thereunder and did not, as of such date, contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. All reports and
statements required to be filed by the Company under the Exchange Act have been
filed, together with all exhibits required to be filed therewith. The Company
and each of its direct and indirect subsidiaries, if any (collectively, the
“Subsidiaries”), are engaged in all material respects only in the business
described in the SEC Filings, and the SEC Filings contain a complete and
accurate description in all material respects of the business of the Company and
the Subsidiaries.

 

 

   

 

(e) No Financial Advisor. The Company acknowledges and agrees that each
subscriber is acting solely in the capacity of an arm’s length purchaser with
respect to the Securities and the transactions contemplated hereby. The Company
further acknowledges that the undersigned subscriber is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby and any advice given by any subscriber or any of its representatives
or agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such subscriber’s
purchase of the Securities. The Company further represents to each subscriber
that the Company’s decision to enter into this Subscription Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

(f) Capitalization and Additional Issuances. The authorized and outstanding
capital stock of the Company on a fully diluted basis as of the date of this
Subscription Agreement are set forth in the Company’s SEC Filings. Except as set
forth in the Company’s SEC Filings, there are no options, warrants, or rights to
subscribe to, securities, rights, understandings or obligations convertible into
or exchangeable for or giving any right to subscribe for any shares of capital
stock or other equity interest of the Company or any of its subsidiaries. The
only officer, director, employee and consultant stock option or stock incentive
plan or similar plan currently in effect or contemplated by the Company are
described in the Company’s SEC Filings. There are no outstanding agreements or
preemptive or similar rights affecting the Company’s Common Stock.

 

(g) Private Placements. Assuming the accuracy of the subscriber’s
representations and warranties set forth in Section 2 of this Subscription
Agreement, no registration under the Securities Act is required for the offer
and sale of the Securities by the Company to the subscriber as contemplated
hereby. None of the Company, its Subsidiaries or any of their affiliates, nor
any Person (as defined below) acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the Securities Act, whether through
integration with prior offerings or otherwise, or caused this offering of the
Securities (or any other offering of securities of the Company taken together
with this transaction) to require approval of stockholders of the Company under
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Principal Market. None of the Company,
its Subsidiaries, their affiliates nor any Person acting on their behalf will
take any action or steps that would require registration of the issuance of any
of the Securities under the Securities Act or cause the offering of any of the
Securities to be integrated with other offerings of securities of the Company.

 

(h) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

(i) Shell Company Status. The Company is not and has never been an issuer
identified in Rule 144(i)(1) of the Securities Act. The Company is, and has been
for a period of at least three (3) years, subject to the reporting requirements
of Section 13 or Section 15(d) of the Exchange Act.

 

 

   

 

(j) Litigation. Except as set forth in the SEC Filings, there is no action,
suit, proceeding, inquiry or investigation before or by the Principal Market,
any court, public board, other Governmental Entity, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Common Stock or any of the
Company’s or its Subsidiaries’ officers or directors which is outside of the
ordinary course of business or individually or in the aggregate material to the
Company or any of its Subsidiaries. No director, officer or employee of the
Company or any of its Subsidiaries has willfully violated 18 U.S.C. §1519 or
engaged in spoliation in reasonable anticipation of litigation. Without
limitation of the foregoing, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Securities Act or the Exchange Act.
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing. “Principal Market”
means any of the following markets or exchanges on which the Common Stock is
listed or quoted for trading on the date in question: the NYSE MKT, The NASDAQ
Capital Market, The NASDAQ Global Market, The NASDAQ Global Select Market, the
New York Stock Exchange, OTCQX, OTCQB, OTCPK or the OTC Bulletin Board (or any
successors to any of the foregoing).

 

(k) Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company believes that its and its Subsidiaries’ relations with their
respective employees are good. The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. “Material Adverse Effect” means
any material adverse effect on (i) the business, properties, assets,
liabilities, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole,
(ii) the transactions contemplated hereby or (iii) the authority or ability of
the Company or any of its Subsidiaries to perform any of their respective
obligations under any of this Subscription Agreement, the Note or the Warrant.

 

(l) Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

 

   

 

(m) Indebtedness and Other Contracts. Except as set forth in the SEC Filings,
neither the Company nor any of its Subsidiaries, (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(including, without limitation, “capital leases” in accordance with generally
accepted accounting principles) (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments, (D)
all obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property) required by US GAAP to be disclosed in
the Company’s financial statements, (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
claim, lien, tax, right of first refusal, pledge, charge, security interest or
other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
(y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity or any department or agency thereof.

 

(n) No Undisclosed Events, Liabilities, Developments or Circumstances. Except as
set forth in the SEC Filings and except for the transactions contemplated
hereby, no event, liability, development or circumstance has occurred or exists,
or is reasonably expected to exist or occur with respect to the Company, any of
its Subsidiaries or any of their respective businesses, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise), that (i) would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced, (ii) could have a material adverse effect
on any subscriber’s investment hereunder or (iii) would reasonably be expected
to have a Material Adverse Effect.

 

(o) No Disqualification Events. To the Company’s knowledge, none of the Company,
any of its predecessors, any affiliated issuer, any director, executive officer,
other officer of the Company participating in the offering contemplated hereby,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event.

 

 

   

 

(p) General Solicitation. None of the Company, any of its affiliates (as defined
in Rule 501(b) under the Securities Act) or any person acting on behalf of the
Company or such affiliate will solicit any offer to buy or offer or sell the
Securities by means of any form of general solicitation or general advertising
within the meaning of Regulation D, including: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium or broadcast over television or radio; and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

 

(q) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement), stockholder rights plan or other similar anti-takeover
provision under its certificate of incorporation, bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to the undersigned subscriber as a result of
the transactions contemplated by the Transaction Documents, including, without
limitation, the Company’s issuance of the Securities and any subscriber’s
ownership of the Securities. The Company and its board of directors have taken
all necessary action, if any, in order to render inapplicable any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of shares of Common Stock or a change in control of the Company or any
of its Subsidiaries. No claim will be made or enforced by the Company or, to the
knowledge of the Company, any other person that any subscriber is an “Acquiring
Person” under any shareholder rights plan or similar plan or arrangement in
effect or hereafter adopted by the Company, or that any subscriber could be
deemed to trigger the provisions of any such plan or arrangement, by virtue of
receiving Securities under this Subscription Agreement or the Warrant or under
any other agreement between the Company and any subscriber.

 

4. SUBSCRIPTION PROCEDURES

 

The Company shall have the right to accept or reject this subscription, in whole
or in part, and this subscription shall be deemed to be accepted by the Company
only when a copy of the signature page of this Subscription Agreement is
executed by the Company. A prospective Subscriber will only own any Note and
become the holder of a Warrant therein upon acceptance of the Subscription
Agreement. A minimum investment (lending commitment) of $500,000 is required.
Subscriptions need not be accepted in the order received by the Company. The
undersigned understands and agrees that this subscription may be accepted or
rejected by the Company, in whole or in part in its sole and absolute
discretion, and if accepted, the Securities purchased pursuant hereto will be
issued only in the name of the undersigned. The undersigned hereby acknowledges
and agrees that, except as otherwise provided by applicable state law, this
Subscription Agreement may not be canceled, revoked or withdrawn, and that this
Subscription Agreement and the documents submitted herewith shall survive (i)
changes in the transactions, documents and instruments that are not material,
and (ii) death or disability of the undersigned.

 

5. INDEMNIFICATION

 

The Company will indemnify and hold harmless each subscriber and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders (each, an “Indemnitee”, from and against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all fees, costs and expenses whatsoever reasonably incurred in
investigating, preparing or defending against any claim, lawsuit, administrative
proceeding or investigation whether commenced or threatened) (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (i) any misrepresentation or breach of any representation or
warranty made by the Company in any of the Transaction Documents, (ii) any
breach of any covenant, agreement or obligation of the Company contained in any
of the Transaction Documents or (iii) any cause of action, suit, proceeding or
claim brought or made against such Indemnitee by a third party (including for
these purposes a derivative action brought on behalf of the Company or any
Subsidiary) or which otherwise involves such Indemnitee that arises out of or
results from (A) the execution, delivery, performance or enforcement of the
Transaction Documents, (B) any transaction financed or to be financed in whole
or in part, directly or indirectly, with the proceeds of the issuance of the
Securities, or (C) the status of such subscriber or holder of the Securities
either as an investor in the Company pursuant to the transactions contemplated
hereby or as a party to the Transaction Documents (including, without
limitation, as a party in interest or otherwise in any action or proceeding for
injunctive or other equitable relief). To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. The
amount of any Indemnified Liability shall be net of (i) any amounts recovered by
the Indemnitee in respect of such Indemnified Liability pursuant to any
indemnification by or indemnification agreement with any third party (net of any
costs of recovery), (ii) any insurance proceeds actually received by the
Indemnity in respect of the Indemnified Liability (net of any deductible amounts
or associated incremental premiums that the Indemnitee reasonably expects to
incur as a result of the claim) and (iii) any tax benefit to the Indemnitee, to
the extent such tax benefit relates solely to such Indemnified Liability.
Notwithstanding anything contained herein to the contrary, an Indemnitee shall
not be required to seek to recover any amounts, proceeds or benefits referred to
in the immediately preceding sentence as a condition precedent to seeking
indemnification from the Company pursuant to this Section 5.

 

 

   

 

6. RESTRICTIONS OF TRANSFER

 

(a) Legends. The subscriber understands that the Securities have been issued (or
will be issued in the case of the Warrant Shares) pursuant to an exemption from
registration or qualification under the Securities Act and applicable state
securities laws, and except as set forth in Section 6(b) below, the Securities
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

NEITHER THIS SECURITY NOR THE SECURITIES UNDERLYING THIS SECURITY HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE
144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S
COUNSEL, IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR APPLICABLE STATE SECURITIES LAWS.

 

(b) Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 6(a) above or any other legend (i)
while a registration statement covering the resale of such Securities is
effective under the Securities Act, (ii) following any sale of such Securities
pursuant to Rule 144 under the Securities Act (assuming the transferor is not an
affiliate of the Company), (iii) if such Securities are eligible to be sold,
assigned or transferred under Rule 144 under the Securities Act (provided that
the Investor provides the Company with reasonable assurances that such
Securities are eligible for sale, assignment or transfer under Rule 144 which
shall not include an opinion of counsel), (iv) in connection with a sale,
assignment or other transfer (other than under Rule 144), provided that such
subscriber provides the Company with an opinion of counsel to such subscriber,
in a generally acceptable form, to the effect that such sale, assignment or
transfer of the Securities may be made without registration under the applicable
requirements of the Securities Act or (v) if such legend is not required under
applicable requirements of the Securities Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the SEC). If a
legend is not required pursuant to the foregoing, the Company shall no later
than three (3) Business Days following the delivery by the subscriber to the
Company or the transfer agent (with notice to the Company) of a legended
certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), as directed by such subscriber,
either: (A) provided that the Company’s transfer agent is participating in the
DTC Fast Automated Securities Transfer Program and such Securities are Warrant
Shares, credit the aggregate number of shares of Common Stock to which such
subscriber shall be entitled to such subscriber’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (B) if
the Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver at the Company’s expense (via
reputable overnight courier) to such subscriber, a certificate representing such
Securities that is free from all restrictive and other legends, registered in
the name of such subscriber or its designee (the date by which such credit is so
required to be made to the balance account of such subscriber’s or such
subscriber’s nominee with DTC or such certificate is required to be delivered to
such subscriber pursuant to the foregoing is referred to herein as the “Required
Delivery Date”). If the Company fails to (i) issue and deliver (or cause to be
delivered) to the subscriber by the Required Delivery Date a certificate
representing Warrant Shares so delivered to the Company by such subscriber that
is free from all restrictive and other legends or (ii) credit the balance
account of such subscriber’s or such subscriber’s nominee with DTC for such
number of Warrant Shares so delivered to the Company, and if after such date the
subscriber is required to effect a Buy-In (as defined in the Warrant), then, in
addition to all other remedies available to such subscriber, the Company shall
pay in cash to such subscriber the amount set forth in Section 2(d)(iv) of the
Warrant.

 

 

   

 

7. SOCIAL SECURITY OR TAXPAYER IDENTIFICATION NUMBER

 

The undersigned, under penalties of perjury, certifies that the taxpayer
identification number or Social Security number shown hereon is true and correct
and that the undersigned is not subject to any withholding either because the
undersigned has not been notified that the undersigned is subject to backup
withholding as a result of failure to report all interest or dividends or
because the Internal Revenue Service has notified the undersigned that the
undersigned is no longer subject to backup withholding.

 

8. FURTHER COVENANTS

 

(a) Securities Laws Disclosure; Publicity. If required under the Exchange Act,
the Company shall within four (4) Business Days after this Subscription
Agreement has been executed, file a Current Report on Form 8-K with the SEC,
including the Transaction Documents as exhibits thereto (the “8-K Filing”). From
and after the filing of the 8-K Filing, the Company shall have publicly
disclosed all material, non-public information delivered to any of the
subscribers by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents. No subscriber shall issue
any such press release or otherwise make any such public statement without the
prior consent of the Company, which consent shall not unreasonably be withheld.

 

(b) Integration. The Company shall not, and shall use its best efforts to ensure
that no affiliate of the Company shall, after the date hereof, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
other than additional notes and warrants issued hereunder that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the subscribers.

 

 

   

 

(c) Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Warrant in
such amount as may be required to fulfill its obligations in full under the
Warrant. In the event that at any time the then authorized shares of Common
Stock are insufficient for the Company to satisfy its obligations in full under
the Warrant, the Company shall promptly take such actions as may be required to
increase the number of authorized shares.

 

(d) Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated hereby, the Company covenants and
agrees that neither it, nor any other Person acting on its behalf will provide
any subscriber or its agents or counsel with any information that the Company
believes constitutes material non-public information. The Company understands
and confirms that each subscriber shall be relying on the foregoing covenant in
effecting transactions in securities of the Company. In addition, effective upon
the filing of the 8-K Filing, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement, whether written
or oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
subscriber or any of its affiliates, on the other hand, shall terminate.

 

(e) Accounts and Records; Inspections. The Company shall keep true records and
books of account in which full, true and correct entries will be made of all
dealings or transactions in relation to the business and affairs of the Company
and its subsidiaries in accordance with GAAP applied on a consistent basis. The
Company shall permit each holder of any Securities or any of such holder’s
officers, employees or representatives during regular business hours of the
Company, upon reasonable notice and as often as such holder may reasonably
request, to visit and inspect the offices and properties of the Company and its
subsidiaries and to make extracts or copies of the books, accounts and records
of the Company or its subsidiaries at such holder’s expense. Nothing contained
in this Section shall be construed to limit any rights which a holder of any
Securities may otherwise have with respect to the books and records of the
Company and its Subsidiaries, to inspect its properties or to discuss its
affairs, finances and accounts.

 

9. GENERAL PROVISIONS

 

  (a) This Subscription Agreement will be governed by and construed in
accordance with the substantive laws of the State of Delaware without regard
thereof relating to conflicts of laws.         (b) This Subscription Agreement,
together with the Note, the Security Agreement and the Warrant constitutes the
entire agreement between the parties with respect to the subject matter and
supersedes any prior agreements between the parties. This Subscription Agreement
may be amended only by a writing executed by the parties.         (c) The Note
or Warrant will be assigned or transferred only in accordance with applicable
law and the terms of this Subscription Agreement and the Note or Warrant, as the
case may be.         (d) This Subscription Agreement will survive the
undersigned’s death or dissolution and will be binding upon the undersigned’s
successors, heirs, assignees, representatives and distributees.         (e) If
any provision of this Subscription Agreement is invalid or unenforceable under
any applicable law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified only to the
extent necessary to conform to such applicable law. Any provision hereof that
may be held invalid or unenforceable under any applicable law shall not affect
the validity or enforceability of any other provisions hereof, and to this
extent the provisions hereof shall be severable.

 

 

   

 

  (f) The parties’ representations and warranties in the Transaction Documents
shall survive the execution and delivery of such Transaction Documents.        
(g) Within five days after receipt of a request from the Company, the
undersigned hereby agrees to provide such reasonable information and to execute
and deliver such documents as may be reasonably necessary to comply with any and
all laws to which the Company is subject.         (h) The Company shall
reimburse the reasonable, documented legal fees incurred by the Subscribers in
preparing and negotiating the Transaction Documents; provided that, in no event
shall the Company reimburse more than $10,000 in the aggregate.

 

10. SUBSCRIPTION

 

The undersigned hereby subscribes for a One Million Dollar ($1,000,000) Note to
be issued by the Company, the Warrant and 34,000 Warrant Shares. The undersigned
understands that this subscription is and shall be irrevocable after passage of
any right of rescission required by applicable state law.

 

1. The Subscriber is [  ]/ is not [X] please check as appropriate) a “benefit
plan investor.”

 

A “benefit plan investor” is a plan described in 19 C.F.R. Section
2510.3-101(f)(2) issued by the United States Department of Labor i.e., any
employee benefit plan, whether or not subject to Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or other plan
subject to the prohibited transaction provisions of Section 4975 of the Internal
Revenue Code of 1986, as amended (“Code”)) or an entity whose assets are deemed
“plan assets” for purposes of Title I of ERISA and Section 4975 of the code.

 

If the Subscriber is a benefit plan investor (a “Plan”), it is so because it is
(please check as appropriate):

 

[  ] an employee benefit plan within the meaning of and subject to Title I or
ERISA (an “ERISA Plan”); or

 

[  ] an entity whose assets are deemed to constitute “plan assets” for purposes
of Title I of ERISA and Section 4975 of the Code (also an “ERISA Plan”).

 

2. The Subscriber is [  ]/ is not [X] (please check as appropriate) exempt from
U.S. federal income tax under the Code. If the Subscriber is tax-exempt, please
attach to this Agreement a copy of the Determination Letter from the Internal
Revenue Service regarding the Subscriber’s tax-exempt status.

 

3. The Subscriber is [  ]/ is not [X] (please check as appropriate) a “venture
capital operating company” as such term is defined in 29 CFR Section 2510.3-101.

 

 

   

 

4. Does the undersigned grant permission to the Company to identify the
undersigned by name as an investor in the Company to prospective investors in
the Company.

 

[X] Yes

 

[  ] No

 

The undersigned represents that the undersigned has read this Subscription
Agreement.

 

The wire instructions in connection with the subscription for the Note are as
follows:

 

Bank:

 

ABA #:

 

Account Name:

 

Account #:

 

(The remainder of this page is intentionally left blank)

 

 

   

 

IN WITNESS WHEREOF, the Company has executed this Subscription Agreement as of
the 11th day of December, 2015, at _______________, _______________.

                           (City)                          (State)

 

  COMPANY:       PROPHASE LABS, INC.       By: /s/ Ted Karkus   Name: Ted Karkus
  Title: Chief Executive Officer

 

 

   

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of the _____ day of ___________, 201_, at _______________, _______________.

                                                      (City)                           (State)

 

BUSINESS ENTITIES

 

    Name of Business Entity         TIN           By:           Name:          
Title:               State of Organization           Business Address          
Telephone Number           Facsimile Number           E-mail Address  

 

 

   

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of the _____ day of ___________, 201_, at _______________, _______________.

                                                     (City)                          (State)

 

TRUSTS OR PLANS

 

    Name of Trust or Plan         TIN           By:           Name:          
Title:             State of Formation, if applicable           Plan Address    
      Telephone Number           Facsimile Number           E-mail Address  

 

 

   

 

IN WITNESS WHEREROF, the undersigned has executed this Subscription Agreement as
of the 11th day of December, 2015, at ____________________, _________________.

(City)                                  (State)

 

INDIVIDUALS

 

/s/ John E. Ligums, Jr.     Signature of Prospective Investor   Signature of
Co-Owner or Spouse (if applicable)       SSN:     SSN:               Typed or
printed FULL Name of Prospective Investor   Typed or Printed FULL name of
Co-Owner or Spouse (if applicable)       State of Residence   State of Residence
            Employer   Employer             Occupation   Occupation            
            Business/Home Address   Business/Home Address             Facsimile
Number   Facsimile Number             E-mail Address   E-mail Address

 

Send correspondence to

 

  Home     Office    

 

 

   

 

Execution Version

 

ProPhase Labs, Inc. 

12% Secured Promissory Note – Series A

and Warrant

 

SUBSCRIPTION AGREEMENT

 

1. SUBSCRIPTION

 

The undersigned subscriber hereby subscribes for a Five Hundred Thousand Dollar
($500,000) 12% Secured Promissory Note – Series A due June 15, 2017 (the
“Note”), together with the Warrant acquired simultaneously therewith (the
“Warrant”), from ProPhase Labs, Inc. (the “Company”), a Delaware corporation
having its principal place of business at 621 N. Shady Retreat Road, Doylestown
PA 18901. The undersigned understands the Note is one of a series of 12% Secured
Promissory Notes- Series A in the aggregate amount of up to $3,000,000 and that
this subscription may be accepted or rejected in whole or in part by the Company
in its sole discretion. The Warrant is exercisable for shares of the Company’s
common stock, par value $0.0005 per share (the “Common Stock”). The number of
shares issuable upon exercise of the Warrant are collectively referred to herein
as “Warrant Shares”. The Note, the Warrant and the Warrant Shares are sometimes
collectively referred to herein as the “Securities”. This subscription is and
shall be irrevocable (after passage of any right of rescission required by
applicable state law) unless the Company for any reason rejects this
subscription. Unless otherwise defined herein, all capitalized terms used herein
have the respective meanings given to such terms in the Note, the Warrant or the
Security Agreement granted in favor of all Series A Note holders simultaneously
with the issuance of the Note.

 

2. REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

 

The undersigned subscriber hereby represents and warrants to the Company that
the following statements are true and correct as of the date hereof:

 

(a) The undersigned is an accredited investor within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”). The undersigned is an accredited investor because he, she or
it is (please check each applicable category):

 

  [  ]   i) a bank is defined in Section 3(a)(2) of the 1933 Act;            
[  ]    ii) a savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the 1933 Act, whether acting in its individual or
fiduciary capacity;             [  ]   iii) a broker or dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934, as amended;      
      [  ]   iv) an insurance company as defined in Section 2(13) of the 1933
Act;             [  ]    v) an investment company registered under the
Investment Company Act of 1940, as amended (the “1940 Act”);

 

- 1 -

 

 

  [  ]    vi) a business development company, as defined in Section 2(a)(48) of
the 1940 Act;             [  ]   vii) a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958;             [  ]   viii) any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000;          
  [  ]   ix) any employee benefits plan within the meaning of the Employee
Retirement Income Security Act of 1974 if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with the investment decisions made
solely by persons that are accredited investors;             [  ]    x) a
private business development company, as defined in section 202(a)(22) of the
Advisers Act;             [  ]    xi) an organization described in Section
501(c)(3) of the Internal Revenue Code of 1986 (the “Code”), not formed for the
specific purpose of acquiring a Unit, and which has total assets in excess of
$5,000,000;             [  ]    xii) a corporation, a Massachusetts or similar
business trust, or a partnership, which entity was not formed for the specific
purpose of acquiring a Unit, and which has total assets in excess of $5,000,000;
            [X]   xiii) a natural person whose individual net worth, or net
worth together with that person’s spouse, exceeds $1,000,000 (excluding from the
calculation the value of the undersigned’s primary residence but including any
indebtedness secured by that residence that is in excess of that residence’s
value);             [X]   xiv) a natural person who had an individual income in
excess of $200,000 in each of the two most recent years or joint income with
that person’s spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;  
          [  ]   xv) a trust with assets in excess of $5,000,000, not formed for
the specific purpose of acquiring a Unit, whose purchase of the Note and Warrant
is directed by a sophisticated person as described in Rule 506(b)(2)(ii) under
the 1933 Act;             [  ]   xvi) any director, executive officer, or
principal of the Company; and/or             [  ]    xvii) any entity each of
the equity owners of which satisfies one or more of the above conditions (i.e.,
are “accredited investors”).

 

- 2 -

 

 

(b) The undersigned has evaluated carefully the undersigned’s financial
resources and investment position and the risks associated with this investment,
and is able to bear the substantial economic risks of the undersigned’s
investment in the Securities for an indefinite period of time, can afford to
hold the Note until maturity, and can afford a complete loss of the
undersigned’s investment in the Securities.

 

(c) The undersigned either has such knowledge and experience in financial, tax
and business matters or has received professional guidance with respect to this
investment, and is either alone, or with those providing such guidance, capable
of evaluating the merits and risks of an investment in the Securities and to
make an informed investment decision with respect thereto.

 

(d) The undersigned has been given the opportunity (i) to obtain information and
to examine all documents relating to the Note and Warrant, the Company and its
business, (ii) to ask questions of, and to receive answers from, the management
of the Company concerning the Company, the Company’s business, and the terms and
conditions of this investment, and (iii) to obtain any additional information,
to the extent the Company possesses such information or could acquire such
information without unreasonable effort or expense, necessary to verify the
accuracy of any information previously furnished. All such questions have been
answered to the undersigned’s full satisfaction, and the undersigned has not
relied on oral representations or oral information furnished to the undersigned
in connection with the purchase of the Securities which were in any way
inconsistent with the Company’s filings with the Securities Exchange Commission
(“SEC Filings”).

 

(e) The undersigned has had an opportunity to read and understand the provisions
of this Subscription Agreement, to consult with the undersigned’s adviser(s) or
counsel regarding the operation and consequences of those provisions and has
considered the effect of those provisions on the undersigned.

 

(f) No representations have been made to the undersigned concerning projected
results, expected yields or any other prospective information concerning
operation of the Company other than those contained in the SEC Filings and
accompanying exhibits.

 

(g) The undersigned is acquiring the Securities for the undersigned’s own
account or for the undersigned’s own account as fiduciary of either an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) for investment and not with a view to or for
resale, in connection with public offering or distribution of the Securities and
without any present intention to sell the Securities at any particular event or
circumstance. The undersigned has no agreement or other arrangement with any
person to sell, transfer or pledge all or any part of the Securities subscribed
for that would guarantee the undersigned any profit or protect against any loss
with respect to the Securities.

 

(h) The undersigned has no present obligation, indebtedness, or commitment, nor
is any circumstance in existence that will compel the undersigned to secure
funds by the sale of the Securities, nor is the undersigned a party to any plan
or undertaking that would require or contemplate that proceeds from the sale of
all or a part of the Securities be utilized in connection therewith. The
undersigned does not intend or anticipate that the undersigned will rely on this
investment as a source of income.

 

(i) The undersigned represents that the undersigned’s investment in the
Securities involves a high degree of risk. The undersigned takes full cognizance
of, and understands such risks and has obtained sufficient information to
evaluate the Company and the merits and risks of an investment in the
Securities.

 

- 3 -

 

 

(j) The undersigned, if a corporation, partnership, trust or other entity,
represents and warrants that it, or each of its equity owners, was not organized
for the specific purpose of acquiring the Securities and has other investments
or business activities or will make other investments or engage in other
business activities, unless the undersigned has indicated the contrary to the
Company and specified the number of beneficial owners thereof, and the Company
has consented in writing thereto. The undersigned, if an individual, represents
and warrants that the undersigned is not acquiring the Securities as a nominee,
trustee, agent, or representative for any other person, unless the undersigned
has indicated the contrary to the Company and specified the number of beneficial
owners thereof, and the Company has consented in writing thereto.

 

(k) None of the Securities offered under by this Subscription Agreement have
been registered under the Securities Act or the securities laws of certain
states and are being offered and sold in reliance on exemptions from the
registration requirements of the Securities Act and such laws. The Securities,
and any beneficial interest therein, are subject to restrictions on
transferability and resale and may not be transferred or resold, in whole or in
part, except as permitted under the Securities Act and such laws pursuant to
registration or exemption therefrom. The Securities have not been approved or
disapproved by the Securities and Exchange Commission (the “SEC”), any state
securities commission, or other regulatory authority, or have any of the
foregoing authorities passed on or endorsed the merits of the offering of the
Securities or the accuracy or adequacy of the SEC Filings with respect to such
offering. Any representation to the contrary is unlawful. The undersigned
understands that the Company is under no obligation to register the Securities
under the Securities Act. Each Subscriber must bear the economic risk of an
investment in the Securities, and the Securities may not be resold unless
subsequently registered under applicable securities laws or unless an exemption
from such registration is available.

 

(l) The undersigned confirms that the Securities were not offered to the
undersigned by any means of general solicitation or general advertising.

 

(m) The undersigned’s representations and warranties in this Section 2 are true
and correct as of the date hereof and shall survive such delivery.

 

(n) The undersigned is authorized and has full right and power to subscribe for
the Securities and to perform the undersigned’s obligations pursuant to the
provisions hereof, and the person signing this Subscription Agreement and any
other instrument executed and delivered herewith on behalf of the prospective
investor has been duly authorized by such entity and has full power and
authority to do so.

 

(o) If the undersigned is an employee benefit plan subject to ERISA, then the
undersigned acknowledges that the undersigned has been informed of and
understands the investment objectives and policies of, and the investment
strategies that may be pursued by, the Company and represents that the
undersigned’s investment in the Securities (i) is permissible under the
documents and instruments governing such plan, (ii) satisfies the
diversification requirements of section 404(a)(1)(C) of ERISA, (iii) is prudent
considering all the facts and circumstances, including the fact that there is
not expected to by any public market for the disposition of the Securities and
(iv) is not a “prohibited transaction” within the meaning of section 406 of
ERISA.

 

(p) The undersigned understands and acknowledges that any projections regarding
the business or finances of the Company contained in the SEC Filings or any
written materials received from the Company by the undersigned are based on
numerous assumptions relying on certain factors over which the Company has no
control, and accordingly these projections are not guaranteed or warranted and
no assurance can be given to the undersigned about the returns that may be
realized by an investment in the Securities. The undersigned acknowledges that
any reliance on any projections contained in the SEC Filings or such written
materials shall be solely at the undersigned’s risk and the undersigned is
expected to undertake its own due diligence, inspections, investigations and
assessments as to the feasibility of the business of the Company.

 

- 4 -

 

 

(q) The undersigned understands that the representations contained in this
Subscription Agreement are made for the purpose of qualifying the undersigned,
or the entity for which the undersigned is acting, as a suitable investor for
the purpose of establishing exemptions from the registration or qualification
provisions of the Securities Act and the securities laws of certain states for
the offering and sale of the Securities.

 

(r) The undersigned is either a citizen of the United States of America
(including an entity organized under the laws of any of the 50 states of the
United States) or taxed as a resident of the United States of America for
purposes of federal income tax.

 

(s) The undersigned represents and warrants that its investment was not directly
or indirectly derived from illegal activities, including any activities that
would violate United States Federal or State laws or any laws and regulations of
other countries.

 

(t) The undersigned acknowledges that United States Federal law, regulations and
Executive Orders administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) prohibit the Company from, among other things,
engaging in transactions with, and the provision of services to, persons on the
list of Specially Designated Nationals and Blocked Persons and foreign countries
and territories subject to U.S. sanctions administered by OFAC (together, the
“OFAC Maintained Sanctions”).

 

(u) The undersigned represents and warrants that neither the undersigned, nor
any person controlling, controlled by, or under common control with, the
undersigned, nor, to the best of the undersigned’s knowledge, any person having
a beneficial interest in the undersigned, or for whom the undersigned is acting
as agent or nominee in connection with this investment, (i) is a country,
territory, person or entity subject to an OFAC Maintained Sanction or (ii) is a
foreign shell bank as that term is defined by the U.S. Treasury Department.

 

(v) The undersigned represents and warrants that, if it is an entity designated
as a “financial institution” in the USA PATRIOT Act of 2001 (generally including
banks, trust companies, thrift institutions, agencies or branches of foreign
banks, investment bankers, broker-dealers, investment companies, insurance
companies, investment advisers, futures commission merchants, commodity trading
advisors, and commodity pool operators), it has implemented and enforces an
anti-money laundering program (“AMLP”) that is compliant with the USA PATRIOT
Act of 2001 and that its AMLP, at a minimum:

 

  ●  Maintains and enforces a customer identification program in accordance with
applicable regulatory requirements under Section 326 of the USA PATRIOT Act of
2001;         ● For each investor, client, customer, and principal, verifies and
documents its investor, client, customer or principal nor any person that
controls, is controlled by or is under common control with any investor, client,
customer or principal (1) is a country, territory, person or entity subject to
an OFAC Maintained Sanction, or (2) is a foreign shell bank as that term is
defined by the U.S. Treasury Department;

 

- 5 -

 

 

  ● Includes reasonable internal procedures and controls to detect and report
suspicious activities;         ● Designates a compliance officer for anti-money
laundering responsibilities;         ●  Provides on-going employee training with
respect to anti-money laundering policies and procedures; and         ● 
Includes an independent audit function to test its AMLP.

 

(w) The undersigned acknowledges and agrees that the Company, in complying with
anti-money laundering statutes, regulations and goals, may file voluntarily
and/or as required by law suspicious activity reports (“SARs”) or any other
information with governmental and law enforcement agencies that identify
transactions and activities that the Company or its agents reasonably determine
to be suspicious, or is otherwise required by law.

 

(x) The undersigned acknowledges that the Company is prohibited by law from
disclosing to third parties, including the undersigned, any filing or the
substance of any SAR.

 

(y) The undersigned confirms that all information and documentation provided to
the Company, including, but not limited to, all information regarding the
undersigned’s identity, business, investment objectives, and source of the funds
to be invested in the Company, is true and correct.

 

(z) The undersigned represents and warrants that he/she/it is [  ]/ is not [X]
(please check one) a senior foreign political figure, or an immediate family
member or close associate of a senior foreign political figure within the
meaning of the USA PATRIOT Act of 2001 and that the undersigned is [  ]/ is not
[X] (please check one) making an investment in the Company on behalf of such a
person.

 

(aa) The undersigned acknowledges that the Company may not accept any investment
from the undersigned if the undersigned cannot truthfully make the
representations set forth in any of the preceding subsections.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the undersigned subscriber that
the following statements are true and correct:

 

(a) Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation. The Company is duly qualified to do business, and is in good
standing in the states required due to (a) the ownership or lease of real or
personal property for use in the operation of the Company’s business or (b) the
nature of the business conducted by the Company except where failure to do so
would not have a material adverse effect on the Company. The Company has all
requisite power, right and authority to own, operate and lease its properties
and assets, to carry on its business as now conducted, to execute, deliver and
perform its obligations under this Subscription Agreement, the Note, the Warrant
and the security agreement executed in connection with the Note (collectively,
the “Transaction Documents”), and to carry out the transactions contemplated
hereby and thereby. All actions on the part of the Company and its officers and
directors necessary for the authorization, execution, delivery and performance
of the Transaction Documents, the consummation of the transactions contemplated
hereby and thereby, and the performance of all of the Company’s obligations
under Transaction Documents have been taken or will be taken prior to the
closing. Each of the Transaction Documents have been duly executed and delivered
by the Company, and each of the Transaction Documents constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).

 

- 6 -

 

 

(b) Issuance of Securities. The Securities to be issued to the undersigned
investor pursuant to this Subscription Agreement and the Warrant, as applicable,
when issued and delivered in accordance with the terms of this Subscription
Agreement and the Warrant, as applicable, will be duly and validly issued and
will be fully paid and non-assessable.

 

(c) Authorization; Enforcement. The execution, delivery and performance of the
Transaction Documents by the Company, and the consummation of the transactions
contemplated hereby and thereby, will not (a) constitute a violation (with or
without the giving of notice or lapse of time, or both) of any provision of any
law or any judgment, decree, order, regulation or rule of any court, agency or
other governmental authority applicable to the Company or any of its
Subsidiaries (as defined below), including, without limitation, the rules of the
Principal Market (defined below), (b) require any consent, approval or
authorization of, or declaration, filing or registration with, any person,
including, without limitation, any shareholder of the Company and/or the
Principal Market, (c) result in a default (with or without the giving of notice
or lapse of time, or both) under, acceleration or termination of, or the
creation in any party of the right to accelerate, terminate, modify or cancel,
any agreement, lease, note or other restriction, encumbrance, obligation or
liability to which the Company or any of its Subsidiaries is a party or by which
it is bound or to which any assets of the Company or any of its Subsidiaries are
subject, (d) result in the creation of any lien or encumbrance upon the assets
of the Company or any of its Subsidiaries, or upon any shares of Common Stock,
preferred stock or other securities of the Company or any of its Subsidiaries
except for liens in favor of the holders of the Notes created by the Security
Agreement, (e) conflict with or result in a breach of or constitute a default
under any provision of the certificate of incorporation or bylaws of the Company
or any of its Subsidiaries, or (f) invalidate or adversely affect any permit,
license, authorization or status used in the conduct of the business of the
Company and its Subsidiaries.

 

(d) SEC Filings. The Company is subject to, and in full compliance with, the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). The Company has made available to each
subscriber through the EDGAR system true and complete copies of the Company’s
filings for the prior two full fiscal years plus any interim period
(collectively, the “SEC Filings”). Since December 31, 2013, the SEC Filings,
when they were filed with the SEC (or, if any amendment with respect to any such
document was filed, when such amendment was filed), complied in all material
respects with the applicable requirements of the Exchange Act and the rules and
regulations thereunder and did not, as of such date, contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. All reports and
statements required to be filed by the Company under the Exchange Act have been
filed, together with all exhibits required to be filed therewith. The Company
and each of its direct and indirect subsidiaries, if any (collectively, the
“Subsidiaries”), are engaged in all material respects only in the business
described in the SEC Filings, and the SEC Filings contain a complete and
accurate description in all material respects of the business of the Company and
the Subsidiaries.

 

- 7 -

 

 

(e) No Financial Advisor. The Company acknowledges and agrees that each
subscriber is acting solely in the capacity of an arm’s length purchaser with
respect to the Securities and the transactions contemplated hereby. The Company
further acknowledges that the undersigned subscriber is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby and any advice given by any subscriber or any of its representatives
or agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such subscriber’s
purchase of the Securities. The Company further represents to each subscriber
that the Company’s decision to enter into this Subscription Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

(f) Capitalization and Additional Issuances. The authorized and outstanding
capital stock of the Company on a fully diluted basis as of the date of this
Subscription Agreement are set forth in the Company’s SEC Filings. Except as set
forth in the Company’s SEC Filings, there are no options, warrants, or rights to
subscribe to, securities, rights, understandings or obligations convertible into
or exchangeable for or giving any right to subscribe for any shares of capital
stock or other equity interest of the Company or any of its subsidiaries. The
only officer, director, employee and consultant stock option or stock incentive
plan or similar plan currently in effect or contemplated by the Company are
described in the Company’s SEC Filings. There are no outstanding agreements or
preemptive or similar rights affecting the Company’s Common Stock.

 

(g) Private Placements. Assuming the accuracy of the subscriber’s
representations and warranties set forth in Section 2 of this Subscription
Agreement, no registration under the Securities Act is required for the offer
and sale of the Securities by the Company to the subscriber as contemplated
hereby. None of the Company, its Subsidiaries or any of their affiliates, nor
any Person (as defined below) acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the Securities Act, whether through
integration with prior offerings or otherwise, or caused this offering of the
Securities (or any other offering of securities of the Company taken together
with this transaction) to require approval of stockholders of the Company under
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Principal Market. None of the Company,
its Subsidiaries, their affiliates nor any Person acting on their behalf will
take any action or steps that would require registration of the issuance of any
of the Securities under the Securities Act or cause the offering of any of the
Securities to be integrated with other offerings of securities of the Company.

 

(h) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

(i) Shell Company Status. The Company is not and has never been an issuer
identified in Rule 144(i)(1) of the Securities Act. The Company is, and has been
for a period of at least three (3) years, subject to the reporting requirements
of Section 13 or Section 15(d) of the Exchange Act.

 

- 8 -

 

 

(j) Litigation. Except as set forth in the SEC Filings, there is no action,
suit, proceeding, inquiry or investigation before or by the Principal Market,
any court, public board, other Governmental Entity, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Common Stock or any of the
Company’s or its Subsidiaries’ officers or directors which is outside of the
ordinary course of business or individually or in the aggregate material to the
Company or any of its Subsidiaries. No director, officer or employee of the
Company or any of its Subsidiaries has willfully violated 18 U.S.C. §1519 or
engaged in spoliation in reasonable anticipation of litigation. Without
limitation of the foregoing, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Securities Act or the Exchange Act.
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing. “Principal Market”
means any of the following markets or exchanges on which the Common Stock is
listed or quoted for trading on the date in question: the NYSE MKT, The NASDAQ
Capital Market, The NASDAQ Global Market, The NASDAQ Global Select Market, the
New York Stock Exchange, OTCQX, OTCQB, OTCPK or the OTC Bulletin Board (or any
successors to any of the foregoing).

 

(k) Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company believes that its and its Subsidiaries’ relations with their
respective employees are good. The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. “Material Adverse Effect” means
any material adverse effect on (i) the business, properties, assets,
liabilities, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole,
(ii) the transactions contemplated hereby or (iii) the authority or ability of
the Company or any of its Subsidiaries to perform any of their respective
obligations under any of this Subscription Agreement, the Note or the Warrant.

 

(l) Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

- 9 -

 

 

(m) Indebtedness and Other Contracts. Except as set forth in the SEC Filings,
neither the Company nor any of its Subsidiaries, (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(including, without limitation, “capital leases” in accordance with generally
accepted accounting principles) (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments, (D)
all obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property) required by US GAAP to be disclosed in
the Company’s financial statements, (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
claim, lien, tax, right of first refusal, pledge, charge, security interest or
other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
(y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity or any department or agency thereof.

 

(n) No Undisclosed Events, Liabilities, Developments or Circumstances. Except as
set forth in the SEC Filings and except for the transactions contemplated
hereby, no event, liability, development or circumstance has occurred or exists,
or is reasonably expected to exist or occur with respect to the Company, any of
its Subsidiaries or any of their respective businesses, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise), that (i) would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced, (ii) could have a material adverse effect
on any subscriber’s investment hereunder or (iii) would reasonably be expected
to have a Material Adverse Effect.

 

(o) No Disqualification Events. To the Company’s knowledge, none of the Company,
any of its predecessors, any affiliated issuer, any director, executive officer,
other officer of the Company participating in the offering contemplated hereby,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event.

 

- 10 -

 

 

(p) General Solicitation. None of the Company, any of its affiliates (as defined
in Rule 501(b) under the Securities Act) or any person acting on behalf of the
Company or such affiliate will solicit any offer to buy or offer or sell the
Securities by means of any form of general solicitation or general advertising
within the meaning of Regulation D, including: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium or broadcast over television or radio; and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

 

(q) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement), stockholder rights plan or other similar anti-takeover
provision under its certificate of incorporation, bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to the undersigned subscriber as a result of
the transactions contemplated by the Transaction Documents, including, without
limitation, the Company’s issuance of the Securities and any subscriber’s
ownership of the Securities. The Company and its board of directors have taken
all necessary action, if any, in order to render inapplicable any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of shares of Common Stock or a change in control of the Company or any
of its Subsidiaries. No claim will be made or enforced by the Company or, to the
knowledge of the Company, any other person that any subscriber is an “Acquiring
Person” under any shareholder rights plan or similar plan or arrangement in
effect or hereafter adopted by the Company, or that any subscriber could be
deemed to trigger the provisions of any such plan or arrangement, by virtue of
receiving Securities under this Subscription Agreement or the Warrant or under
any other agreement between the Company and any subscriber.

 

4. SUBSCRIPTION PROCEDURES

 

The Company shall have the right to accept or reject this subscription, in whole
or in part, and this subscription shall be deemed to be accepted by the Company
only when a copy of the signature page of this Subscription Agreement is
executed by the Company. A prospective Subscriber will only own any Note and
become the holder of a Warrant therein upon acceptance of the Subscription
Agreement. A minimum investment (lending commitment) of $500,000 is required.
Subscriptions need not be accepted in the order received by the Company. The
undersigned understands and agrees that this subscription may be accepted or
rejected by the Company, in whole or in part in its sole and absolute
discretion, and if accepted, the Securities purchased pursuant hereto will be
issued only in the name of the undersigned. The undersigned hereby acknowledges
and agrees that, except as otherwise provided by applicable state law, this
Subscription Agreement may not be canceled, revoked or withdrawn, and that this
Subscription Agreement and the documents submitted herewith shall survive (i)
changes in the transactions, documents and instruments that are not material,
and (ii) death or disability of the undersigned.

 

5. INDEMNIFICATION

 

The Company will indemnify and hold harmless each subscriber and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders (each, an “Indemnitee”, from and against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all fees, costs and expenses whatsoever reasonably incurred in
investigating, preparing or defending against any claim, lawsuit, administrative
proceeding or investigation whether commenced or threatened) (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (i) any misrepresentation or breach of any representation or
warranty made by the Company in any of the Transaction Documents, (ii) any
breach of any covenant, agreement or obligation of the Company contained in any
of the Transaction Documents or (iii) any cause of action, suit, proceeding or
claim brought or made against such Indemnitee by a third party (including for
these purposes a derivative action brought on behalf of the Company or any
Subsidiary) or which otherwise involves such Indemnitee that arises out of or
results from (A) the execution, delivery, performance or enforcement of the
Transaction Documents, (B) any transaction financed or to be financed in whole
or in part, directly or indirectly, with the proceeds of the issuance of the
Securities, or (C) the status of such subscriber or holder of the Securities
either as an investor in the Company pursuant to the transactions contemplated
hereby or as a party to the Transaction Documents (including, without
limitation, as a party in interest or otherwise in any action or proceeding for
injunctive or other equitable relief). To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. The
amount of any Indemnified Liability shall be net of (i) any amounts recovered by
the Indemnitee in respect of such Indemnified Liability pursuant to any
indemnification by or indemnification agreement with any third party (net of any
costs of recovery), (ii) any insurance proceeds actually received by the
Indemnity in respect of the Indemnified Liability (net of any deductible amounts
or associated incremental premiums that the Indemnitee reasonably expects to
incur as a result of the claim) and (iii) any tax benefit to the Indemnitee, to
the extent such tax benefit relates solely to such Indemnified Liability.
Notwithstanding anything contained herein to the contrary, an Indemnitee shall
not be required to seek to recover any amounts, proceeds or benefits referred to
in the immediately preceding sentence as a condition precedent to seeking
indemnification from the Company pursuant to this Section 5.

 

- 11 -

 

 

6. RESTRICTIONS OF TRANSFER

 

(a) Legends. The subscriber understands that the Securities have been issued (or
will be issued in the case of the Warrant Shares) pursuant to an exemption from
registration or qualification under the Securities Act and applicable state
securities laws, and except as set forth in Section 6(b) below, the Securities
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

NEITHER THIS SECURITY NOR THE SECURITIES UNDERLYING THIS SECURITY HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE
144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S
COUNSEL, IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR APPLICABLE STATE SECURITIES LAWS.

 

(b) Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 6(a) above or any other legend (i)
while a registration statement covering the resale of such Securities is
effective under the Securities Act, (ii) following any sale of such Securities
pursuant to Rule 144 under the Securities Act (assuming the transferor is not an
affiliate of the Company), (iii) if such Securities are eligible to be sold,
assigned or transferred under Rule 144 under the Securities Act (provided that
the Investor provides the Company with reasonable assurances that such
Securities are eligible for sale, assignment or transfer under Rule 144 which
shall not include an opinion of counsel), (iv) in connection with a sale,
assignment or other transfer (other than under Rule 144), provided that such
subscriber provides the Company with an opinion of counsel to such subscriber,
in a generally acceptable form, to the effect that such sale, assignment or
transfer of the Securities may be made without registration under the applicable
requirements of the Securities Act or (v) if such legend is not required under
applicable requirements of the Securities Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the SEC). If a
legend is not required pursuant to the foregoing, the Company shall no later
than three (3) Business Days following the delivery by the subscriber to the
Company or the transfer agent (with notice to the Company) of a legended
certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), as directed by such subscriber,
either: (A) provided that the Company’s transfer agent is participating in the
DTC Fast Automated Securities Transfer Program and such Securities are Warrant
Shares, credit the aggregate number of shares of Common Stock to which such
subscriber shall be entitled to such subscriber’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (B) if
the Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver at the Company’s expense (via
reputable overnight courier) to such subscriber, a certificate representing such
Securities that is free from all restrictive and other legends, registered in
the name of such subscriber or its designee (the date by which such credit is so
required to be made to the balance account of such subscriber’s or such
subscriber’s nominee with DTC or such certificate is required to be delivered to
such subscriber pursuant to the foregoing is referred to herein as the “Required
Delivery Date”). If the Company fails to (i) issue and deliver (or cause to be
delivered) to the subscriber by the Required Delivery Date a certificate
representing Warrant Shares so delivered to the Company by such subscriber that
is free from all restrictive and other legends or (ii) credit the balance
account of such subscriber’s or such subscriber’s nominee with DTC for such
number of Warrant Shares so delivered to the Company, and if after such date the
subscriber is required to effect a Buy-In (as defined in the Warrant), then, in
addition to all other remedies available to such subscriber, the Company shall
pay in cash to such subscriber the amount set forth in Section 2(d)(iv) of the
Warrant.

 

- 12 -

 

 

7. SOCIAL SECURITY OR TAXPAYER IDENTIFICATION NUMBER

 

The undersigned, under penalties of perjury, certifies that the taxpayer
identification number or Social Security number shown hereon is true and correct
and that the undersigned is not subject to any withholding either because the
undersigned has not been notified that the undersigned is subject to backup
withholding as a result of failure to report all interest or dividends or
because the Internal Revenue Service has notified the undersigned that the
undersigned is no longer subject to backup withholding.

 

8. FURTHER COVENANTS

 

(a) Securities Laws Disclosure; Publicity. If required under the Exchange Act,
the Company shall within four (4) Business Days after this Subscription
Agreement has been executed, file a Current Report on Form 8-K with the SEC,
including the Transaction Documents as exhibits thereto (the “8-K Filing”). From
and after the filing of the 8-K Filing, the Company shall have publicly
disclosed all material, non-public information delivered to any of the
subscribers by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents. No subscriber shall issue
any such press release or otherwise make any such public statement without the
prior consent of the Company, which consent shall not unreasonably be withheld.

 

(b) Integration. The Company shall not, and shall use its best efforts to ensure
that no affiliate of the Company shall, after the date hereof, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
other than additional notes and warrants issued hereunder that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the subscribers.

 

- 13 -

 

 

(c) Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Warrant in
such amount as may be required to fulfill its obligations in full under the
Warrant. In the event that at any time the then authorized shares of Common
Stock are insufficient for the Company to satisfy its obligations in full under
the Warrant, the Company shall promptly take such actions as may be required to
increase the number of authorized shares.

 

(d) Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated hereby, the Company covenants and
agrees that neither it, nor any other Person acting on its behalf will provide
any subscriber or its agents or counsel with any information that the Company
believes constitutes material non-public information. The Company understands
and confirms that each subscriber shall be relying on the foregoing covenant in
effecting transactions in securities of the Company. In addition, effective upon
the filing of the 8-K Filing, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement, whether written
or oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
subscriber or any of its affiliates, on the other hand, shall terminate.

 

(e) Accounts and Records; Inspections. The Company shall keep true records and
books of account in which full, true and correct entries will be made of all
dealings or transactions in relation to the business and affairs of the Company
and its subsidiaries in accordance with GAAP applied on a consistent basis. The
Company shall permit each holder of any Securities or any of such holder’s
officers, employees or representatives during regular business hours of the
Company, upon reasonable notice and as often as such holder may reasonably
request, to visit and inspect the offices and properties of the Company and its
subsidiaries and to make extracts or copies of the books, accounts and records
of the Company or its subsidiaries at such holder’s expense. Nothing contained
in this Section shall be construed to limit any rights which a holder of any
Securities may otherwise have with respect to the books and records of the
Company and its Subsidiaries, to inspect its properties or to discuss its
affairs, finances and accounts.

 

9. GENERAL PROVISIONS

 

  (a) This Subscription Agreement will be governed by and construed in
accordance with the substantive laws of the State of Delaware without regard
thereof relating to conflicts of laws.         (b) This Subscription Agreement,
together with the Note, the Security Agreement and the Warrant constitutes the
entire agreement between the parties with respect to the subject matter and
supersedes any prior agreements between the parties. This Subscription Agreement
may be amended only by a writing executed by the parties.         (c) The Note
or Warrant will be assigned or transferred only in accordance with applicable
law and the terms of this Subscription Agreement and the Note or Warrant, as the
case may be.         (d) This Subscription Agreement will survive the
undersigned’s death or dissolution and will be binding upon the undersigned’s
successors, heirs, assignees, representatives and distributees.         (e) If
any provision of this Subscription Agreement is invalid or unenforceable under
any applicable law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified only to the
extent necessary to conform to such applicable law. Any provision hereof that
may be held invalid or unenforceable under any applicable law shall not affect
the validity or enforceability of any other provisions hereof, and to this
extent the provisions hereof shall be severable.

 

- 14 -

 

 

  (f) The parties’ representations and warranties in the Transaction Documents
shall survive the execution and delivery of such Transaction Documents.        
(g) Within five days after receipt of a request from the Company, the
undersigned hereby agrees to provide such reasonable information and to execute
and deliver such documents as may be reasonably necessary to comply with any and
all laws to which the Company is subject.         (h) The Company shall
reimburse the reasonable, documented legal fees incurred by the Subscribers in
preparing and negotiating the Transaction Documents; provided that, in no event
shall the Company reimburse more than $10,000 in the aggregate.

 

10. SUBSCRIPTION

 

The undersigned hereby subscribes for a Five Hundred Thousand Dollar ($500,000)
Note to be issued by the Company, the Warrant and 17,000 Warrant Shares. The
undersigned understands that this subscription is and shall be irrevocable after
passage of any right of rescission required by applicable state law.

 

1. The Subscriber is [  ]/ is not [X] please check as appropriate) a “benefit
plan investor.”

 

A “benefit plan investor” is a plan described in 19 C.F.R. Section
2510.3-101(f)(2) issued by the United States Department of Labor i.e., any
employee benefit plan, whether or not subject to Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or other plan
subject to the prohibited transaction provisions of Section 4975 of the Internal
Revenue Code of 1986, as amended (“Code”)) or an entity whose assets are deemed
“plan assets” for purposes of Title I of ERISA and Section 4975 of the code.

 

If the Subscriber is a benefit plan investor (a “Plan”), it is so because it is
(please check as appropriate):

 

[  ] an employee benefit plan within the meaning of and subject to Title I or
ERISA (an “ERISA Plan”); or

 

[  ] an entity whose assets are deemed to constitute “plan assets” for purposes
of Title I of ERISA and Section 4975 of the Code (also an “ERISA Plan”).

 

2. The Subscriber is [  ]/ is not [X] (please check as appropriate) exempt from
U.S. federal income tax under the Code. If the Subscriber is tax-exempt, please
attach to this Agreement a copy of the Determination Letter from the Internal
Revenue Service regarding the Subscriber’s tax-exempt status.

 

3. The Subscriber is [  ]/ is not [X] (please check as appropriate) a “venture
capital operating company” as such term is defined in 29 CFR Section 2510.3-101.

 

- 15 -

 

 

4. Does the undersigned grant permission to the Company to identify the
undersigned by name as an investor in the Company to prospective investors in
the Company.

 

[X] Yes

 

[  ] No

 

The undersigned represents that the undersigned has read this Subscription
Agreement.

 

The wire instructions in connection with the subscription for the Note are as
follows:

 

Bank:

 

ABA #:

 

Account Name:

 

Account #:

 

(The remainder of this page is intentionally left blank)

 

- 16 -

 

 

IN WITNESS WHEREOF, the Company has executed this Subscription Agreement as of
the 11th day of December, 2015, at _______________, _______________.

                           (City)                          (State)

 

  COMPANY:       PROPHASE LABS, INC.       By: /s/ Ted Karkus   Name: Ted Karkus
  Title: Chief Executive Officer

 

- 17 -

 

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of the _____ day of ___________, 201_, at _______________, _______________.

                                                    (City)                           (State)

 

BUSINESS ENTITIES

 

    Name of Business Entity         TIN           By:           Name:          
Title:               State of Organization           Business Address          
Telephone Number           Facsimile Number           E-mail Address  

 

- 18 -

 

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of the _____ day of ___________, 201_, at _______________, _______________.

                                                      (City)                          (State)

 

TRUSTS OR PLANS

 

    Name of Trust or Plan         TIN           By:           Name:          
Title:             State of Formation, if applicable           Plan Address    
      Telephone Number           Facsimile Number           E-mail Address      

 

- 19 -

 

 

IN WITNESS WHEREROF, the undersigned has executed this Subscription Agreement as
of the 11th day of December, 2015, at ____________________, _________________.

                                                     (City)                                 
(State)

 

INDIVIDUALS

 

/s/ Justin J. Leonard     Signature of Prospective Investor   Signature of
Co-Owner or Spouse (if applicable)       SSN:     SSN:               Typed or
printed FULL Name of Prospective Investor   Typed or Printed FULL name of
Co-Owner or Spouse (if applicable)       State of Residence   State of Residence
            Employer   Employer             Occupation   Occupation            
            Business/Home Address   Business/Home Address             Facsimile
Number   Facsimile Number             E-mail Address   E-mail Address

 

Send correspondence to

 

  Home     Office    

 

- 20 -

 

